 

EXHIBIT 10.91

Multi-Fineline Electronix, Inc.

2014 Equity Incentive Plan

Notice Of Stock Unit Award

You have been granted Stock Units representing shares of Common Stock of
Multi-Fineline Electronix, Inc. (the “Company”) on the following terms and
pursuant to such other terms and conditions as are set forth in the Stock Unit
Agreement and the Multi-Fineline Electronix, Inc. 2014 Equity Incentive Plan
(the “Plan”), both of which are attached to and made a part of this
document.  Certain capitalized terms used in this Notice of Stock Unit Award are
defined in the Plan.

 

Name of Participant:

 

Total Number of Stock Units Granted:

 

Date of Grant:

___________ ____, _____

Vesting Start Date:

___________ ____, _____

Vesting Schedule:

[                               ]

By acceptance of this document, you acknowledge receipt of a copy of the Plan,
and agree that (a) these Stock Units are granted under and governed by the terms
and conditions of the Plan and the Stock Unit Agreement; (b) you have carefully
read, fully understand and agree to all of the terms and conditions described in
the attached Stock Unit Agreement and the Plan; (c) you understand and agree
that the Stock Unit Agreement, including its cover sheet and attachments,
constitutes the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded; and (d) you have been given an
opportunity to consult legal counsel with respect to all matters relating to
this Award prior to signing this cover sheet and that you have either consulted
such counsel or voluntarily declined to consult such counsel.

 

 

 

 

--------------------------------------------------------------------------------

 

Multi-Fineline Electronix, Inc.

2014 Equity Incentive Plan

Stock Unit Agreement

 

Payment for Stock Units

No payment is required for the Stock Units you receive.  

 

Vesting

 

Subject to the terms and conditions of the Plan and this Stock Unit Agreement
(the “Agreement”), your Stock Units vest in accordance with the schedule set
forth in the Notice of Stock Unit Award. In addition, the Stock Units may vest
upon such earlier dates as may be specified in any written employment or similar
agreement between you and the Company or your actual employer.

 

Forfeiture

 

If your Stock Units are granted in consideration of your Service as an Employee
or a Consultant, after your Service as an Employee or a Consultant terminates
for any reason, vesting of your Stock Units subject to such Award immediately
stops and such Award expires immediately as to the number of Stock Units that
are not vested as of the date your Service as an Employee or a Consultant
terminates.  If your Stock Units are granted in consideration of your Service as
an Outside Director, after your Service as an Outside Director terminates for
any reason, vesting of your Stock Units subject to such Award immediately stops
and such Award expires immediately as to the number of Stock Units that are not
vested as of the date your Service as an Outside Director terminates.

If your Service terminates as described above, then your Stock Units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination.  This means that the Stock Units
will immediately be cancelled.  You receive no payment for Stock Units that are
forfeited.

The Company determines when your Service terminates for this purpose and all
purposes under the Plan.

 

[Recoupment of Award – to be used only if a performance vesting RSU]

 

If your Stock Unit becomes vested based on the achievement of financial
performance criteria and there is a restatement of the Company’s financial
results which would have resulted in a lesser number of Stock Units becoming
vested, then the Company shall have the right, to the extent permissible under
applicable law, to seek recoupment of any amount held by you in excess of the
amounts, if any, that would have been vested based on the actual restated
financial results.  This right of recoupment shall apply to shares issued in
settlement of the Stock Units or the proceeds you receive from the sale of such
shares, as applicable.

 

Leaves of Absence

 

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company or your actual
employer in writing, if the terms of the leave provide for continued service
crediting, or when continued service crediting is required by applicable
law.  But your service terminates when the approved leave ends, unless you
immediately return to active work. The Company determines which leaves count
toward Service.

 

Nature of Stock Units

 

Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of Stock Units, you have no rights other
than the rights of a general creditor of the Company.

 

No Voting Rights or Dividends

 

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing shares of the Company’s Common
Stock.  No adjustments will be made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued, except as
described in the Plan.

 

Stock Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Unit. For instance, you may not use your Stock Units as security for a loan.

 

--------------------------------------------------------------------------------

 

 

[Settlement of Stock Units – version to use if 10b5-1 plan language is included]

 

Each of your Stock Units will be settled as soon as practicable following
vesting, but in any event, no later than two and one-half (2½) months after the
end of the calendar year in which the Stock Unit vests (or, if later, two and
one-half (2½) months after the end of the Company’s fiscal year in which the
Stock Unit vests).

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit.  However, the Company, in its sole discretion,
may substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement.

Whenever any Stock Unit is to be settled in installments, the number of Stock
Units in any given installment shall be rounded to the nearest whole number to
avoid a requirement to deliver a fractional share.

 

[Settlement of Stock Units – version to use if 10b5-1 plan language is not
included]

 

Each of your Stock Units will be settled when it vests.  

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit.  However, the Company, in its sole discretion,
may substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement.

Notwithstanding the foregoing, but subject to the last sentence of this
paragraph, if a settlement date occurs on a date that is not during a “window
period,” then, unless the Company determines otherwise, the settlement date
automatically shall be deferred to the first trading day of the first “window
period” beginning after such date.  In addition, if a settlement date occurs at
a time when the Company reasonably anticipates that its deduction with respect
to the payment otherwise would be limited or eliminated by application of
Section 162(m) of the Internal Revenue Code (the “Code”), then, unless the
Company determines otherwise, delivery of the shares of Common Stock (or cash)
automatically shall be deferred until the first trading day of the first “window
period” after the payment would cease to be subject to such limitation or
elimination.  In no event shall settlement be delayed pursuant to this paragraph
to a date that is more than 2-1/2 months after the end of the calendar year in
which the Stock Unit vests (or, if later, 2-1/2 months after the end of the
Company’s fiscal year in which the Stock Unit vests).

A “window period” means a period designated by the Company during which you are
permitted to purchase or sell shares of Common Stock.

Whenever any Stock Unit is to be settled in installments, the number of Stock
Units in any given installment shall be rounded to the nearest whole number to
avoid a requirement to deliver a fractional share.

 

--------------------------------------------------------------------------------

 

 

[Withholding Taxes– version to use if 10b5-1 plan language is included]

 

A.   General.  No stock certificates or cash will be distributed to you unless
you have satisfied all applicable withholding taxes that may be due in
connection with any aspect of this Award, including the grant, vesting and
settlement of the Award.  The Company shall have no obligation to deliver shares
of the Company’s Common Stock until the tax withholding obligations of the
Company have been satisfied by you.  If Stock Units are settled in cash, any
obligation to withhold taxes shall be satisfied through withholding on the cash
amount otherwise payable to you.  Stock Units settled in shares of Common Stock
shall be subject to Section B, below.

B.   Instructions to Sell Shares for Payment of Tax Withholding; Assignment of
Sale Proceeds.  Subject to compliance with applicable law, the Company’s tax
withholding obligations applicable to you arising at the time of settlement (the
“Tax Withholding Obligations”) shall be satisfied through the assignment by you
of the proceeds of a sale of a number of whole shares (the “Tax Settlement
Shares”) having a Fair Market Value, as determined by the Company as of the date
on which the tax withholding obligations arise equal to the amount of Tax
Withholding Obligations.

As a condition to receiving any shares of Common Stock, on the date of this
Agreement, you hereby agree and irrevocably authorize the Company and any
brokerage firm as is contracted to manage the Company’s employee equity award
program or such other broker selected to assist with the implementation of this
program (the “Broker”), to take the actions described in this Section to sell
shares of Common Stock upon the vesting of a Stock Unit in order to satisfy the
Tax Withholding Obligations.

You understand and agree that the number of shares of Common Stock that the
Broker will sell will be based on the closing price of the Common Stock on the
trading day selected by the Broker, in its sole discretion, to satisfy the Tax
Withholding Obligations. You agree to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the shares of Common Stock pursuant to this Section.  You agree that
the proceeds received from the sale of the Tax Settlement Shares pursuant to
this Section will be used to satisfy the Tax Withholding Obligations and,
accordingly, you hereby authorize the Broker to pay such proceeds to the Company
for such purpose.  You authorize the Company to withhold from any other
compensation payable to you to the extent the proceeds from the sale of the Tax
Settlement Shares does not satisfy your Tax Withholding Obligations.

You represent to the Company that, as of the date hereof, you are not aware of
any material nonpublic information about the Company or the Common Stock.  You
further represent and warrant that you will not directly or indirectly seek to
influence the Broker with respect to how the Broker performs its duties pursuant
to this Section.  You and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of the Tax Settlement
Shares pursuant to this Section, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.  It is the intent that this Agreement
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Act and that
this Agreement shall be interpreted to comply with the requirements of Rule
10b5-1(c).  You are aware that in order for this to constitute an instruction
pursuant to Rule 10b5-1(c), you must not alter or deviate from the terms of this
instruction (whether by changing the amount, price, or timing of any purchase or
sale hereunder), exercise any subsequent discretion over the terms hereof or
enter into or alter a corresponding or hedging transaction with respect to the
Common Stock to be sold pursuant to this instruction or any securities
convertible into or exchangeable for such Common Stock.

 

[Withholding Taxes – version to use if 105b-1 plan is not to be included]

 

No stock certificates or cash will be distributed to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due in
connection with any aspect of this Award, including the grant, vesting and
settlement of the Award.  These arrangements may include withholding shares of
the Company’s Common Stock that otherwise would be distributed to you when the
Stock Units are settled if permitted by the Company. These arrangements may also
include surrendering shares of the Company’s Common Stock that you already own.
The Fair Market Value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied to the withholding
taxes.  You also authorize the Company, or your actual employer, to satisfy all
withholding obligations of the Company or your actual employer from your wages
or other cash compensation payable to you by the Company or your actual
employer.

 

--------------------------------------------------------------------------------

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any shares of the Company’s
Common Stock issued upon settlement of the Stock Units at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
you are an Employee, Consultant or Outside Director.

 

No Retention Rights

 

Your Award or this Agreement do not give you the right to be retained by the
Company or your actual employer in any capacity. The Company and your actual
employer reserve the right to terminate your Service at any time and for any
reason without thereby incurring any liability to you.

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company’s Common Stock, the number of Stock Units covered by this Award may be
adjusted pursuant to the Plan.  Your Award shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity as set forth in the Plan.

 

Beneficiary Designation

 

You may dispose of your Stock Units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
Stock Units that you hold at the time of your death.

 

Amendments Pursuant to Section 409A of the Code

 

You acknowledge that this Agreement and the Plan, or portions thereof, may be
subject to Section 409A of the Code, that rules interpreting this Code section
may be issued in the future; and that changes may need to be made to this
Agreement to avoid adverse tax consequences under Section 409A. You agree that
the Company may amend the Agreement as it deems necessary or desirable to avoid
such adverse tax consequences.

 

Collection and Use of Personal Data

 

You consent to the collection, use and processing of personal data (including
name, home address and telephone number, identification number and number of
Stock Units held) by the Company or a third party engaged by the Company for the
purpose of implementing, administering and managing the Plan and any other stock
option or stock incentive plans of the Company (the “Stock Plans”). You further
consent to the release of personal data (a) to such a third party administrator,
which, at the option of the Company, may be designated as the exclusive broker
in connection with the Stock Plans, or (b) to any affiliate of the Company,
wherever located.  You hereby waive any data privacy right with respect to such
data to the extent that receipt, possession, use, retention or transfer of the
data is authorized hereunder.

 

Future Awards

 

The Plan is discretionary in nature and the Company may modify, cancel or
terminate it at any time without prior notice in accordance with the terms of
the Plan. While Stock Units or other awards may be granted under the Plan on one
or more occasions or even on a regular schedule, each grant is a one-time event,
is not an entitlement to an award of Stock Units in the future, and does not
create any contractual or other right to receive an award of Stock Units,
compensation or benefits in lieu of Stock Units or any other compensation or
benefits in the future.

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to its choice-of-law provisions).

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan.  The Notice of
Stock Unit Award, this Agreement, including its attachments, and the Plan
constitute the entire understanding between you and the Company regarding this
Award.  Any prior agreement, commitment or negotiation concerning this Award are
superseded.

By acceptance of this Notice and this Agreement,

you agree to all of the terms and conditions

described above and in the Plan.

 

 